DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 10-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN108470748) hereinafter “Liu” (All paragraph citations will be per the English translation provided in the Applicant’s IDS) in view of Ko et al. (US 2019/0095674) hereinafter “Ko” and in further view of Ono et al. (US 6,041,154) hereinafter “Ono”.
Regarding claim 1, Figs. 7 and 8 of Liu teaches a display panel (Paragraph 0002), comprising a display area (See picture 1 below) comprising a light transmission area (See Picture 1 below) and a main display area (Area outside of light transmission area; See Picture 1 below) surrounding the light transmission area, wherein in the light transmission area, the display panel comprises a plurality of light guide members (Item 40), and each light guide member (Item 40) comprises a light-entering end (Top end of Item 40) and a light-exiting end (Bottom end of Item 40); and wherein light enters from the light-entering end of the light guide member (Item 40), and is reflected to the light-exiting end of the light guide member (Item 40) through an interior of the light guide member (Item 40).
Liu does not teach where the light guide member is an integrated optical fiber layer comprising a plurality of optical fibers.
Fig. 5B of Ko teaches a display panel where a light guiding layer (Item 300) is implemented as transparent tubes where the transparent tubes (Item 340) comprise a plurality of optical fibers (Paragraph 0153) corresponding to photosensors  (Items PHS).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light guiding members of Liu be a plurality of optical fibers because optical fibers are known to act as light transmitting features which allow light to travel to a photosensor (Ko Paragraph 0109).
Liu does not teach where the optical fibers have different diameters from one another.
Fig. 17 of Ono teaches a number of optical fibers used for transmitting a high quality image (Column 1, Lines 9-12), where the optical fibers have different diameters from one another.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical fibers have different diameters from one another because it reduces crosstalk by having few cores of identical kinds be adjacent (Ono Column 13, Lines 1-5).  

    PNG
    media_image1.png
    439
    425
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Liu Fig. 8)
Regarding claim 2, the combination of Liu, Ko and Ono teaches all of the elements of the claimed invention as stated above.
Liu further teaches the display panel further comprising: an array substrate (Item 12); and a luminous layer (Items 212) disposed on the array substrate (Item 12), wherein in the light transmission area (See Picture 1 above), the plurality of light guides (Items 40; integrated optical fiber layer when combined with Ko as stated in the rejection of claim 1 above) is disposed below (See Examiner’s Note) the array substrate (Item 12), and the light-entering end of each light guide (Item 40) is connected below the array substrate (Item 12).
Liu does not explicitly teach where the array substrate comprises a plurality of sub-pixels arranged in an array.
Fig. 5B of Ko teaches where an array substrate (Combination of Item M and 114) comprises a plurality of sub-pixels (Items M) arranged in an array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the array substrate comprise a plurality of sub-pixels arranged in an array because the array of sub-pixels drives the luminous units of the luminous layer (Ko Paragraph 0083).     
Examiner’s Note: The Examiner notes that the claim language does not require that the entirety of the integrated optical fiber layer is below the array substrate. Therefore, Liu teaching a portion of the light guide member being below the array substrate reads on the limitations. 
Assuming for the sake of argument that the claim language requires that the entirety of the integrated optical fiber layer be disposed below the array substrate, Regarding claim 2, the combination of Liu, Ko and Ono teaches all of the elements of the claimed invention as stated above.
Liu further teaches the display panel further comprising: an array substrate (Item 12); and a luminous layer (Items 212) disposed on the array substrate (Item 12), wherein in the light transmission area (See Picture 1 above), the plurality of light guides (Items 40; integrated optical fiber layer when combined with Ko as stated in the rejection of claim 1 above) is disposed partially below the array substrate (Item 12), and the light-entering end of each light guide (Item 40) is connected below the array substrate (Item 12).
Liu does not explicitly teach where the array substrate comprises a plurality of sub-pixels arranged in an array nor where the integrated optical fiber layer is disposed entirely below the array substrate.
Fig. 5B of Ko teaches where an integrated optical fiber layer (Item 300) is disposed entirely below an array substrate (Combination of Item M and 114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the integrated optical fiber layer disposed entirely below the array substrate because the integrated optical fiber layer can further direct light toward a photosensor below the array substrate (Ko Paragraph 0109).
Fig. 5B of Ko teaches where an array substrate (Combination of Item M and 114) comprises a plurality of sub-pixels (Items M) arranged in an array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the array substrate comprise a plurality of sub-pixels arranged in an array because the array of sub-pixels drives the luminous units of the luminous layer (Ko Paragraph 0083).     
Regarding claim 3, Fig. 7 of Liu further teaches where the luminous layer (Items 212) comprises a plurality of luminous units (Items 212) arranged in an array, there is a gap between two adjacent luminous units (Items 212), and the light enters the light-entering end of the light guide member (Item 40; optical fiber when combined with Ko as stated in the rejection of claim 1 above) through the gap.
Regarding claim 7, Fig. 8 of Liu further teaches where a distribution density of the luminous units (Items 212) in the light transmission area (See Picture 1 above) is equal to a distribution density of the luminous units (Items 212) in the main display area (See Picture 1 above). 
Regarding claim 8, Fig. 6 of Liu further teaches where a distribution density of the luminous units (Items 212) in the light transmission area (See Picture 1 above) is less than a distribution density of the luminous units (Items 212) in the main display area (See Picture 1 above). 
Regarding claim 10, the combination of Liu, Ko and Ono teaches a display device (Paragraph 0002), comprising the display panel as claimed in claim 1 (See rejection of claim 1 above).
Figs. 7 and 8 of Liu further teach a camera (Item 201), wherein the camera (Item 201) is disposed below the light transmission area (See Picture 1 above) of the display panel, and the light-exiting end of the light guide member (Item 40; optical fiber when combined with Ko as stated in the rejection of claim 1 above) is connected to the camera (Item 201).   
Liu does not teach where the optical fibers have different diameters from one another.
Fig. 17 of Ono teaches a number of optical fibers used for transmitting a high quality image (Column 1, Lines 9-12), where the optical fibers have different diameters from one another.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical fibers have different diameters from one another because it reduces crosstalk by having few cores of identical kinds be adjacent (Ono Column 13, Lines 1-5).  
Regarding claim 11, the combination of Liu, Ko and Ono teaches all of the elements of the claimed invention as stated above.
Liu further teaches the display panel further comprising: an array substrate (Item 12); and a luminous layer (Items 212) disposed on the array substrate (Item 12), wherein in the light transmission area (See Picture 1 above), the plurality of light guides (Items 40; integrated optical fiber layer when combined with Ko as stated in the rejection of claim 1 above) is disposed below (See Examiner’s Note) the array substrate (Item 12), and the light-entering end of each light guide (Item 40) is connected below the array substrate (Item 12).
Liu does not explicitly teach where the array substrate comprises a plurality of sub-pixels arranged in an array.
Fig. 5B of Ko teaches where an array substrate (Combination of Item M and 114) comprises a plurality of sub-pixels (Items M) arranged in an array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the array substrate comprise a plurality of sub-pixels arranged in an array because the array of sub-pixels drives the luminous units of the luminous layer (Ko Paragraph 0083).     
Examiner’s Note: The Examiner notes that the claim language does not require that the entirety of the integrated optical fiber layer is below the array substrate. Therefore, Liu teaching a portion of the light guide member being below the array substrate reads on the limitations. 
Assuming for the sake of argument that the claim language requires that the entirety of the integrated optical fiber layer be disposed below the array substrate, Regarding claim 11, the combination of Liu, Ko and Ono teaches all of the elements of the claimed invention as stated above.
Liu further teaches the display panel further comprising: an array substrate (Item 12); and a luminous layer (Items 212) disposed on the array substrate (Item 12), wherein in the light transmission area (See Picture 1 above), the plurality of light guides (Items 40; integrated optical fiber layer when combined with Ko as stated in the rejection of claim 1 above) is disposed partially below the array substrate (Item 12), and the light-entering end of each light guide (Item 40) is connected below the array substrate (Item 12).
Liu does not explicitly teach where the array substrate comprises a plurality of sub-pixels arranged in an array nor where the integrated optical fiber layer is disposed entirely below the array substrate.
Fig. 5B of Ko teaches where an integrated optical fiber layer (Item 300) is disposed entirely below an array substrate (Combination of Item M and 114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the integrated optical fiber layer disposed entirely below the array substrate because the integrated optical fiber layer can further direct light toward a photosensor below the array substrate (Ko Paragraph 0109).
Fig. 5B of Ko teaches where an array substrate (Combination of Item M and 114) comprises a plurality of sub-pixels (Items M) arranged in an array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the array substrate comprise a plurality of sub-pixels arranged in an array because the array of sub-pixels drives the luminous units of the luminous layer (Ko Paragraph 0083).     
Regarding claim 12, Fig. 7 of Liu further teaches where the luminous layer (Items 212) comprises a plurality of luminous units (Items 212) arranged in an array, there is a gap between two adjacent luminous units (Items 212), and the light enters the light-entering end of the light guide member (Item 40; optical fiber when combined with Ko as stated in the rejection of claim 1 above) through the gap.
Regarding claim 16, Fig. 8 of Liu further teaches where a distribution density of the luminous units (Items 212) in the light transmission area (See Picture 1 above) is equal to a distribution density of the luminous units (Items 212) in the main display area (See Picture 1 above). 
Regarding claim 17, Fig. 6 of Liu further teaches where a distribution density of the luminous units (Items 212) in the light transmission area (See Picture 1 above) is less than a distribution density of the luminous units (Items 212) in the main display area (See Picture 1 above). 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN108470748) hereinafter “Liu” (All paragraph citations will be per the English translation provided in the Applicant’s IDS) in view of Ko et al. (US 2019/0095674) hereinafter “Ko” and Ono et al. (US 6,041,154) hereinafter “Ono” and in further view of Walt et al. (US 6200737) hereinafter “Walt”.
Regarding claim 6, the combination of Liu, Ko and Ono teaches all of the elements of the claimed invention as stated above except where, in response to different diameters of the optical fibers, the diameter of each optical fiber ranges from 1µm to 3µm.
However, Walt teaches where the diameter of a fiber is a result effective variable where the core diameter of the optical fiber strand varies between 1 and 50 µm (Column 11, Lines 62-67 through Column 12, Lines 1-4). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05(II)(B)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the diameter of the optical fibers such that, in response to different diameters of the optical fibers, the diameter of each optical fiber ranges from 1 µm to 3µm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05(II)(A); See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 15, the combination of Liu, Ko and Ono teaches all of the elements of the claimed invention as stated above except where, in response to different diameters of the optical fibers, the diameter of each optical fiber ranges from 1µm to 3µm.
However, Walt teaches where the diameter of a fiber is a result effective variable where the core diameter of the optical fiber strand varies between 1 and 50 µm (Column 11, Lines 62-67 through Column 12, Lines 1-4). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05(II)(B)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the diameter of the optical fibers such that, in response to different diameters of the optical fibers, the diameter of each optical fiber ranges from 1 µm to 3µm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05(II)(A); See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN108470748) hereinafter “Liu” (All paragraph citations will be per the English translation provided in the Applicant’s IDS) in view of Ko et al. (US 2019/0095674) hereinafter “Ko” and Ono et al. (US 6,041,154) hereinafter “Ono” and in further view of Hao et al. (US 2021/0142026) hereinafter “Hao”.
Regarding claim 9, the combination of Liu, Ko and Ono teaches all of the elements of the claimed invention as stated above except where a thickness of the integrated optical fiber layer ranges from 20 µm to 30µm.
However, Hao teaches where the thickness of an optical fiber is a result effective variable (Paragraph 0088 where the thickness of an optical fiber can be selected such that light at select angles will be transmitted). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05(II)(B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the integrated optical fiber layer such that the thickness of the integrated optical fiber layer is in a range from 20 µm to 30µm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05(II)(A); See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 18, the combination of Liu, Ko and Ono teaches all of the elements of the claimed invention as stated above except where a thickness of the integrated optical fiber layer ranges from 20 µm to 30µm.
However, Hao teaches where the thickness of an optical fiber is a result effective variable (Paragraph 0088 where the thickness of an optical fiber can be selected such that light at select angles will be transmitted). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05(II)(B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the integrated optical fiber layer such that the thickness of the integrated optical fiber layer is in a range from 20 µm to 30µm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05(II)(A); See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 04/19/2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Ono”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891